The United States Fidelity and Guaranty Company appeals from a final decree awarding compensation to the employee for personal injury sustained on February 9, 1967, and dismissing a claim against the Liberty Mutual Insurance Company. The final decree was in accord with the decision of the reviewing board which adopted and affirmed the findings and decision of the single member. We find no error. The employee had previously suffered a back injury on May 18, 1960, while employed by Vappi and Company, Incorporated, and was compensated by the Liberty Mutual Insurance Company. The single member could have found on the testimony of a physician evidence sufficient to warrant the finding that the new back injury occurred while the employee was working for the Petrucelli Construction Company for which the United States Fidelity and Guaranty Company, the insurer at that time, was liable. This is a case of two compensable injuries. The insurer covering the risk of that more recent injury which is causally related to the employee’s disability is liable for the entire compensation for the current injury. See Fitzpatrick’s Case, 331 Mass. 298, 300.

Decree affirmed.